Case 8:19-cv-00423-WFJ-SPF Document 100 Filed 01/28/20 Page 1 of 1 PageID 1027



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                                    CLERK'S MINUTES


 CASE NO. 8:19-cv-423-T-02SPF                   DATE:        January 28, 2020

 HONORABLE: Sean P. Flynn, U.S. Magistrate Judge

 CHRISTOPHER PARIS et al                        Glen Shrayer
                                                Attorney for Plaintiff
 v.

 WILLIAM LEVINSON et al                         Not Present
                                                Attorney for Defendant

 COURTROOM DEPUTY: Eric Calderon                COURTROOM: 11 B

 INTERPRETER / LANGUAGE: N/A

 TIME: 10:13 – 10:18           TOTAL: 0:05      COURT RPTR: Digital

 PROCEEDINGS: Show Cause Hearing

 Plaintiff Christopher Paris and his counsel Glen Shrayer are present.

 Defendant Daryl Guberman and Defendant Donald LaBelle did not appear.

 Defense attorney Bruce Minnick representing Guberman PMC, LLC did not appear.

 Defendants failed to appear and are in contempt of court.

 Court Order to follow.
